Citation Nr: 0932843	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-38 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly death pension based upon the 
need for the regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from June 28, 1918 to 
January 4, 1919.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, that denied the appellant's claim of 
entitlement to special monthly death pension on the basis of 
the need for the regular aid and attendance of another 
person.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is she a patient in a nursing home because of 
mental or physical incapacity.

2.  The appellant's conditions do not render her permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  She is able to walk unaided, and is independent 
in self-care and activities of daily living.  She is able to 
leave her house with supervision.  She has no physical or 
mental incapacity requiring regular care or assistance 
against dangers in her daily environment.



CONCLUSION OF LAW

The criteria for special monthly death pension based upon the 
need of regular aid and attendance of another person have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351(a)(5), 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2006 and February 2008, 
the RO satisfied its duty to notify the appellant under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the appellant of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that she was expected to provide.  
In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  All identified and available treatment 
records have been secured; and she has been medically 
evaluated in conjunction with her claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The appellant seeks special monthly pension based upon the 
need for regular aid and attendance.  Special monthly pension 
at the aid and attendance rate is payable to a spouse of a 
Veteran when the spouse is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person.  38 C.F.R. § 3.351(a)(5). To establish a need for 
regular aid and attendance, the claimant must be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; a patient in a nursing home 
because of mental or physical incapacity; or show a factual 
need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 
3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the claimant is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the claimant is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the claimant is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition requires the claimant 
to be in bed.  They must be based on the actual requirement 
of personal assistance from others.  38 C.F.R. § 3.352(a).  
The claimant must be unable to perform one of the enumerated 
disabling conditions, but the claimant's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The criteria for determining whether a claimant is in need of 
the aid and attendance of another person may be met if he or 
she is bedridden.  Bedridden is defined as a condition that, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. 
§ 3.352.

The record reflects that the appellant has been under private 
medical care for diagnoses of high blood 
pressure/hypertension and vascular disorders.  

VA afforded the appellant an aid and attendance examination 
in April 2008.  The examiner noted that the appellant had a 
history of hypertension which she indicated was controlled 
with medical treatment.  The appellant reported that she was 
diagnosed with coronary artery disease for which surgery was 
recommended but which she refused.  The appellant stated that 
she had dyspnea on exertion, syncope, and angina; she also 
indicated that she was advised to lead a sedentary life and 
not to perform activities around the house.  The appellant 
indicated that she lived alone.  While her sister cleaned her 
house, the appellant washed her own clothes and cooked.  She 
stated that her son bought her groceries, took her to medical 
appointments, and helped her to pay bills.  

The examiner noted that the appellant was accompanied to the 
examination by her son.  She was not hospitalized or 
permanently bedridden.  The appellant reported that she had 
cataracts and glaucoma.  The examiner also noted that the 
appellant was capable of managing her benefit payments 
without restrictions.  As to protecting herself from the 
hazards/dangers of her daily environment, the examiner noted 
that the appellant suffered from episodes of dizziness 
secondary to angina and that she could not travel beyond the 
premises of her home alone.  The examiner described the 
appellant's typical day as waking up at 6:00 a.m., making 
coffee, resting, watching television, walking around the 
house, cooking lunch, napping, doing the same things she did 
in the morning, showering, having dinner, watching 
television, and going to sleep at 8:00 p.m. 

Upon physical examination of the appellant, the examiner 
noted that she was alert, awake, and oriented to time, place, 
and person; calm; under no distress; measured 64 inches tall 
and weighing 148 pounds; was well-built/posture; was well-
nourished; and displayed an adequate but slow gait.  As to 
her upper extremities, the examiner noted there were no 
functional restrictions but the appellant had to be very 
careful as to avoid falling.  As to her lower extremities, 
the examiner noted that the appellant had no functional 
restriction but felt very weak.  Although the appellant was 
noted to be deficient on balance, she did not have any spine,  
trunk, or neck limitations or any deformities of the thoracic 
spine interfering with breathing.  The examiner further noted 
that the appellant was able to walk a maximum of four blocks 
without the assistance of another person and could only leave 
home or immediate premises with supervision.  The examiner 
noted diagnoses of arterial hypertension, coronary artery 
disease, moderate aortic stenosis with recurrent episodes of 
syncope, and dyslipidemia.  

On VA heart examination in November 2008, the appellant 
reported dyspnea upon mild exertion when walking a short 
distance and of heaviness and swelling in the legs, which 
resulted in waling very slowly when going out to buy 
groceries or doing errands.  She required one of her 
relatives to accompany her on errands as she was unable to 
travel alone because she was fragile and elderly.  As to her 
daily life activities at her house, she was able to do all 
personal care activities (she cooked and was able to do 
simple household chores).  It was noted that she had no 
history of hospitalization or surgery, trauma to the heart, 
cardiac neoplasm, myocardial infarction, congestive heart 
disease, rheumatic heart disease, hypertensive heart disease, 
syphilitic heart disease, endocarditis, or pericarditis.  
Continuous medication was required, but she did not have a 
history of syncope, angina, or dizziness.  She had a history 
of fatigue and dyspnea on mild exertion.  Diagnoses included 
coronary artery disease, hypertension, and mitral valve 
insufficiency which could account for the appellant's symptom 
of dyspnea upon mild exertion.  The examiner noted that the 
appellant was fragile and required an attendant when going 
out to do any errands.  The examiner opined that the 
appellant needed aid and attendance.  Her heart condition 
affected her usual daily activities.  It mildly impacted her 
ability to do chores, prevented her from shopping and doing 
sports, and no effect on her ability to exercise, do 
recreation, travel, feed, bath, dress, toilet, and groom 
herself.  

A November 2008 VA eye examination report noted corrected 
vision of 20/20 (far) and J1+ (near) bilaterally.  Diagnoses 
of refractive error (hypermetropia, astigmatism, presbyopia), 
bilateral iridotomies, bilateral senile cataracts, and 
glaucoma open angle were noted.  The examiner indicated that 
loss of central vision was caused by or a result of the 
appellant's refractive error and senile cataracts, and the 
loss of peripheral vision was caused by or a result of 
glaucoma open angle.  

Based on the evidence, the Board finds that the appellant 
does not meet the criteria for an award of aid and 
attendance.  It is clear that the appellant is not blind as 
that term is defined by the provisions of 38 C.F.R. § 3.351.  
Moreover, the appellant has not contended, and the evidence 
does not indicate, that she is a patient in a nursing home 
due to mental or physical incapacity.  The evidence clearly 
shows that she lives alone.  Additionally, there has not been 
a showing of a factual need for aid and attendance.  While 
the November 2008 heart examiner opined that the appellant 
needed aid and attendance, the objective evidence does not 
reflect that opinion.  The evidence does show that she needs 
to be accompanied by someone in order to run errands outside 
the home; however, the evidence has demonstrated that the 
appellant is able dress, undress, keep ordinarily clean and 
presentable, feed herself, and attend to the wants of nature.  
She does not require adjustment of any special prosthetic or 
orthopedic appliances.  Although the appellant has had 
episodes of dizziness, she does not have either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to her daily environment.  She is not bedridden, 
lives alone, and is able to carry out the activities of daily 
living by herself.  

The Board has considered the appellant's contentions in 
support of her claim that he is entitled to aid and 
attendance.  While the appellant is competent to report on 
the nature of her symptoms, the training and experience of 
medical personnel makes the VA examiners'' findings more 
probative as to the extent of her conditions.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board finds that the weight of the evidence does not show 
that the appellant meets the requirements for a special 
monthly pension based upon the need for regular aid and 
attendance.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly death pension based upon the 
need for the regular aid and attendance of another person is 
denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


